Citation Nr: 0935654	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a bilateral eye disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active military service from February 1991 to 
October 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

During the pendency of this appeal, the RO increased the 
Veteran's initial evaluation for his bilateral eye disorder 
from a noncompensable evaluation to a 10 percent evaluation 
in a May 2004 rating decision, effective the date entitlement 
arose.  This was not a complete grant of the benefit sought.

This case was previously before the Board in February 2007 at 
which time the Board remanded the case for further 
development.  The case has since been returned to the Board 
for further appellate action.


FINDING OF FACT

A bilateral eye disorder has been manifested by macular 
scarring, bilaterally, and best corrected distance vision of 
20/20 in the right eye and 20/60 in the left eye for the 
entire evaluation period.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for a bilateral eye disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.14, 4.84a, 
Diagnostic Codes 6011, 6079 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in 
January 2002 advising him of the elements required to 
establish entitlement to service connection and of the 
respective duties of VA and the claimant in obtaining 
evidence.  Additionally, in a letter mailed in February 2007 
the Veteran was provided appropriate notice with respect to 
the disability-rating and effective-date elements of the 
claims.

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the Appeals 
Management Center readjudicated the claim in an August 2008 
Supplemental Statement of the Case.  There is no indication 
or reason to believe that the ultimate decision of the RO on 
this claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  The Veteran was 
afforded a VA eye examination in May 2003.  Private medical 
records are on file.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Under Diagnostic Code 6011 a 10 percent disability evaluation 
is warranted for localized retinal scars, atrophy of the 
retina or centrally located irregularities of the retina with 
irregular, duplicated, enlarged, or diminished image.  
38 C.F.R. § 4.84a.

Under Diagnostic Code 6079 a compensable disability rating of 
10 percent is warranted for impairment of central visual 
acuity in the following situations: (1) when vision in one 
eye is correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (3) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a.

38 C.F.R. § 4.75 provides that the best distant vision 
obtainable after correction by glasses will be the basis of 
the rating for impairment of visual acuity.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. 
§ 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's allergic rhinitis.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

In May 2003, the Veteran was afforded a VA eye examination.  
At this examination, the Veteran reported that he had 
experienced decreased visual acuity since 1992.  The Veteran 
also reported that he could only see the left half of the 
visual chart out of his left eye without correction.  Upon 
examination, the Veteran was found to have 20/20 vision in 
his right eye and 20/60 vision in his left eye.  Upon dilated 
fundus exam, it was revealed that the Veteran had marked 
perimacular scars or corneal retinal scars, inferior to the 
macula in the right eye and a larger scar involving the 
macula in the left eye.  A Humphrey visual field 24-2 
threshold was also completed and revealed that the Veteran 
had quite remarkable and clear, full field of vision for both 
eyes.  The examiner at this examination diagnosed the Veteran 
with bilateral macular scars of unknown etiology that had 
been stable since 1992.

Based on this examination, the RO granted service connection 
for a bilateral eye disorder and assigned a noncompensable 
evaluation.  The Veteran appealed this evaluation.  In May 
2004, the RO increased the disability rating evaluation for 
the Veteran's eye disorder from noncompensable to 10 percent, 
effective the date entitlement arose.

Also of record are private medical records from Dr. D.W.  In 
a December 2004 letter, Dr. D.W. stated that he had examined 
the Veteran and found that the Veteran had best corrected 
visual acuity of 20/20 in his right eye and 20/40 - 2 in his 
left eye.  Dr. D.W. also noted macular scarring in both of 
the Veteran's eyes.  Dr. D.W. stated that the macular 
scarring looked to be similar in pathology to histoplasmosis 
in appearance, but seemed to have "burned itself out."  

There are no other eye examinations of record subsequent to 
the December 2004 private medical record.  

Based on the evidence discussed above, the Board finds that a 
disability rating in excess of 10 percent for macular 
scarring is not warranted.  During the period of this claim, 
the Veteran's corrected visual acuity has been only slightly 
impaired, which is not sufficient to justify a higher 
evaluation based on impairment of visual acuity.

Consideration has been given to assigning a separate 
compensable evaluation for the macular scarring itself under 
Diagnostic Code 6011, which allows for a 10 percent 
evaluation when there is evidence of bilateral retinal 
scarring.  38 C.F.R. § 4.84a.  However, the only functional 
impairment from the Veteran's macular scars appears to be his 
decrease in visual acuity as the Veteran has not made 
complaints of pain or discomfort as a result of the macular 
scars.  Therefore, since the impairment of the Veteran's 
visual acuity has already been contemplated by the evaluation 
assigned, a separate evaluation under Diagnostic Code 6011 is 
prohibited by 38 C.F.R. § 4.14.

The Board notes that, in a December 2003 statement, the 
Veteran reported that as a result of his visual impairment he 
has had to teach himself to shoot a weapon with both eyes 
open for fear of being discharged from the Military.  He also 
stated that he has been told that if his vision deteriorates 
any further, he may not be able to operate an automobile.  
The Board has considered these statements.  However, the 
Board finds that they do not establish a basis for assigning 
a higher evaluation.  

In this regard, the Board notes that both the Veteran's 
private medical doctor and the May 2003 VA examiner believe 
his eye condition to be stable.  The evidence also shows that 
the Veteran remained on active duty for an additional 8 years 
following the development of his macular scarring and has 
learned to compensate for his disability.  Additionally, the 
Veteran is a member of the National Guard and was deployed to 
Iraq as a Military Police Officer as recently as 2007.  These 
facts appear to make his worry over being discharged from the 
military as a result of his eye disorder unfounded.  Also, 
the Veteran is employed in the civilian sector as a 
correctional officer and he has not asserted that his eye 
disorder in any way prohibits him from performing his job to 
his full capacity.   

Additionally, the Board notes that effective November 10, 
2008, the rating criteria for disabilities of the eye was 
amended.  The Board has considered whether the Veteran would 
be entitled to a higher evaluation under the new rating 
criteria.  However, with the symptoms and visual acuity 
described by the Veteran and documented in the medical 
records, a higher evaluation at this time is not in order 
under either Diagnostic Code 6011 (for retinal scars) or 
Diagnostic Code 6066 (impairment of visual acuity) of the new 
criteria.  38 C.F.R. § 4.79 (2009). 

Consideration has been given to assigning a staged rating; 
however, at no time during the evaluation period has the 
disability warranted a rating in excess of 10 percent.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on the part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and the 
manifestations of the disability are consistent with the 
schedular criteria.  Additionally, both the May 2003 VA 
examiner and the Veteran's private doctor, Dr. DW, have 
stated that the Veteran's macular scarring appears to be 
stable.  Also, the Veteran is fully able to function in his 
position as a correctional officer and was able to remain in 
active military service for 8 years following the onset of 
his visual acuity impairment.  In sum, there is no evidence 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the 10 percent 
evaluation assigned.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for an eye disorder is denied.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim for entitlement to an 
initial disability rating in excess of 10 percent for a right 
shoulder disability is decided.

In February 2007, the Board remanded this case for additional 
development, to include a new VA examination of the Veteran's 
right shoulder in order to evaluate the current level of 
disability.  The remand instructions specifically asked the 
examiner to consider the functional impairment due to pain, 
weakness, fatigability, incoordination or pain on movement of 
the right shoulder.  The examiner was asked to express any 
additional impairment in degrees, if possible.  

At the May 2007 VA examination of the Veteran's right 
shoulder, the examiner stated that the Veteran had pain on 
motion, instability, pain, stiffness, weakness, 
incoordination, decreased speed of joint, and painful flare-
ups.  Additionally, the examiner noted that the Veteran 
exhibited objective evidence of pain on repetitive motion, 
but that the Veteran did not have additional limitations 
after three repetitions of range of motion.  However, the 
examiner did not address whether there was functional 
impairment due to pain, weakness, fatigability, 
incoordination, or pain on movement noted in the examination 
report and as instructed in the February 2007 remand.  
Therefore, the examination report is inadequate for rating 
purposes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Unfortunately, the Board has concluded that the May 2007 VA 
examination does not adequately address the instructions 
included in the February 2007 remand. The U. S. Court of 
Appeals for Veterans Claims has held that RO compliance with 
a remand is not discretionary, and failure to comply with the 
terms of a remand necessitates another remand for corrective 
action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a new VA 
examination by an examiner with the 
appropriate expertise for the purpose 
of determining the current degree of 
severity of the Veteran's right 
shoulder disability.  The claims file 
must be made available to and reviewed 
by the examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the degree of severity of 
any pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.  

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.

The examiner should identify any 
deformity of the humerous and assess 
the frequency of dislocation of the 
scapulohumeral joint.

With respect to the scapulohumeral 
articulation, the examiner should 
indicate whether there is (a) favorable 
ankylosis, with abduction possible to 
60 degrees, and the Veteran able to 
reach his mouth and head; (b) ankylosis 
that is intermediate between favorable 
and unfavorable; or (c) unfavorable 
ankylosis, with abduction limited to 25 
degrees from the side.

Any scarring associated with the 
shoulder disability and any functional 
impairment and symptoms associated with 
the scarring should also be identified 
and discussed.

The examiner should provide an opinion 
concerning the impact of the Veteran's 
right should disability on the 
Veteran's ability to work.

The rational for all opinions expressed 
must be provided.  

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a supplemental statement of the case 
should be issued, and the Veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


